TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-01-00432-CV


Martha Seward Oestreich, Appellant

v.

Ronald David Seward, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
NO. 12,048, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING




	Appellant Martha Seward Oestreich filed her notice of appeal on July 31, 2001, and
the record was filed by January 23, 2002.  Appellant's brief was originally due to be filed by
February 22, 2002.  We extended the deadline for filing appellant's brief to April 25, 2002.  To date,
appellant has not filed her brief.  We therefore dismiss the appeal for want of prosecution.  Tex. R.
App. P. 42.3(b).


					__________________________________________
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   August 8, 2002
Do Not Publish